Citation Nr: 1608180	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran originally requested a hearing before the Board on his April 2011 substantive appeal form, but has since, in a March 2013 statement, withdrawn this request. 

In a May 2014 and January 2015, the Board, as relevant, remanded the service connection claim for a bilateral eye disability for additional development and it has since returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral eye disability secondary to a service-connected disability; service connection for diabetes is not currently in effect.

2.  The Veteran's astigmatism, hyperopia, and presbyopia are refractive errors and are not shown to have been subjected to superimposed disease or injury in service. 
 
3.  The Veteran's amblyopia ex anopsia of the left eye, diagnosed on pre-induction examination, is a developmental defect and is not shown to have been subjected to superimposed disease or injury in service.  

4.  The Veteran's remaining bilateral eye disabilities, to include cataracts, epiretinal membranes, and drusen, did not have their onset in service and are not related to active service.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a bilateral eye disability. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  The RO provided the Veteran with notice letters in February 2009 and December 2011, which notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how VA assigns disability ratings and effective dates.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's STRs, post-service medical evidence, and statements of the Veteran and his representative have been associated with the claims file.  VA afforded the Veteran an eye examination in September 2014, and obtained a supplemental medical opinion in September 2015.  Specifically, the VA physician reviewed the claims file and medical history, and provided a clear explanation for the opinions, which are consistent with the evidence of record and enable the Board to make an informed decision on the issue being decided herein. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.


III.  Pertinent Laws and Regulations Governing Service Connection Claims

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran's bilateral eye disability, variously diagnosed as bilateral hyperopia, astigmatism, presbyopia, bilateral cataracts, amblyopia of the left eye, questionable diabetic retinopathy, mild drusen, and bilateral epiretinal membrane, are not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a) ; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IV.  Analysis - Service Connection Claim for a Bilateral Eye Disability

The Veteran asserts that he has a bilateral eye disability that is related to his military service.  

A review of his STRs shows that during his October 1966 pre-induction examination his visual acuity was 20/20 uncorrected in the right eye, and 20/40 uncorrected in the left eye.  He was also noted as having defective vision.  STRs dated in March 1967 and October 1970 show diagnoses of amblyopia ex anopsia of the left eye, hyperopia, and astigmatism.  His November 1970 separation examination report reflects visual acuity of 20/25 uncorrected in the right eye and 20/40 uncorrected in the left eye.  Defective vision was listed in the summary of defects section of the examination report and the Veteran was assigned an E-2 profile under the PULHES profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "PULHES" acronym designates "P" for physical capacity or stamina; "U" for upper extremities; "L" for lower extremities; "H" for hearing and ears; "E" for eyes; and "S" for psychiatric.  He separated from active service in November 1970.

The record shows that the Veteran developed diabetes in the late 1990's.

According to a May 2005 Interprofessional Eye Examination report, examination of the Veteran's eyes revealed no signs of diabetic retinopathy.  Diagnoses were bilateral hyperopia, astigmatism, and presbyopia.

On a September 2006 VA 21-4142, the Veteran noted that while he does not receive treatment for eye disease, he was told that he could develop a diabetic-related eye disease as his diabetes worsens.

An August 2007 VA treatment note reflects that the Veteran's eyes contained a white-centered hemorrhage which could be early hypertensive or diabetic retinopathy.

An August 2008 private treatment record from Helm Eye Center shows an impression of diabetic retinopathy, BDR.

In September 2008, the Veteran underwent a private eye examination at The Retina Center of Western Colorado; he related a history of diabetic retinopathy.  After examining the Veteran, the private physician indicated that the Veteran had no obvious diabetic retinopathy in the right eye.  In the left eye, there was an oval patch of edema with surrounding lipid exudate in the superior mid-peripheral fundus with associated intraretinal and small subretinal hemorrhages.  There was no obvious macroaneurysm.  A small superficial retinal hemorrhage was seen superior to the disc.  Macular edema and neovascularization were not seen.
In November 2008 VA primary care physician notes, the Veteran's September 2008 private eye treatment results were noted; impression was retinal peripheral edema.

In his February 2009 claim, the Veteran indicated that he was diagnosed with macular degeneration associated with his diabetes mellitus.  

In September 2014, the Veteran was provided with an eye examination for VA compensation purposes.  Diagnoses listed on the examination report were amblyopia of the left eye, diabetic retinopathy, bilateral cataracts, mild drusen, and bilateral epiretinal membrane.  The onset of his cataracts was October 2012; the onset of the amblyopia, drusen, and epiretinal membranes was November 2011.  Although the examiner listed the diagnosis of diabetic retinopathy, he clarified that while the Veteran is diagnosed with diabetes, diabetic retinopathy was not seen on examination.  In addition, the examiner stated that the Veteran's amblyopia is a developmental problem and not related to his service.  Moreover, the Veteran's mild cataracts were described as a normal developmental change.  

In September 2015, the VA examiner who examined the Veteran's eyes a year prior had an opportunity to provide a supplemental medical opinion in response to the Board's remand.  The examiner determined that the Veteran's mild epiretinal membranes and drusen in his eyes shown during the September 2014 examination are less than likely related to service, explaining that epiretinal membranes occur following floaters and are usually related to the aging process.  The examiner also clarified that drusen are usually genetic and are also the result of the normal aging process.  

The Veteran's primary contention in this case is that he has a diabetes-related eye disease.  The Board recognizes his February 2009 claim that he has macular degeneration secondary to diabetes; however, such a diagnosis is not shown in the medical records, and he, as a layperson, is not competent to render a medical diagnosis.  At any rate, it is clear that he believes he has an eye disease, however diagnosed, as secondary to his diabetes.  Review of the record shows conflicting medical evidence as to whether he currently has diabetic retinopathy, an eye disability associated with diabetes.  Although the September 2014 VA examiner found no evidence of diabetic retinopathy on examination, such a diagnosis was seen during an August 2009 private eye examination.  Without deciding herein whether a current diagnosis of diabetic retinopathy is shown, and assuming for purposes of this analysis that such a diagnosis is demonstrated, the Veteran's claim on a secondary basis still fails because service connection is not in effect for diabetes mellitus.  Indeed, secondary service connection cannot be awarded if the underlying disability is not service connected.  As such, the Veteran's claim in this regard lacks legal merit.  See 38 C.F.R. § 3.310.  The Board finds further that there is no evidence of retinopathy in service and no probative evidence of a nexus between claimed retinopathy and service.  Indeed, the first mention of retinopathy is not shown in the record until 2008, decades after the Veteran's separation from service in 1970.

As reflected above, the record affirmatively shows current diagnoses of bilateral hyperopia, astigmatism, presbyopia, bilateral cataracts, amblyopia ex anopsia, mild epiretinal membranes, and drusen.   See May 2003 and September 2008 private treatment records; September 2014 VA examination report; September 2015 addendum.  

The Veteran's diagnoses of bilateral hyperopia, astigmatism, and presbyopia are refractive errors of the eyes.  Notably, refractive errors of the eyes are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Moreover, developmental defects are not considered diseases or injuries for VA compensation purposes and the September 2014 VA examiner determined that the Veteran's amblyopia ex apnosia is a developmental problem and not related to service.  

The Board recognizes that service connection may be granted in limited circumstances for superimposed disability on a refractive error or developmental defect.  The Board finds however that there is no evidence of an acute eye injury or superimposed disease shown in service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Accordingly, because refractive errors and developmental defects are excluded from the definition of a disease for which service connection may be granted, the claim for service connection for the Veteran's refractive errors and development defect must be denied as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.

Further, the Board finds that service connection for the Veteran's remaining eye diagnoses- cataracts, epiretinal membranes, and drusen- is not warranted.  Significantly, these eye disabilities are not shown in the record until decades after his discharge from active service.  This lengthy period of time is a factor that weighs against the Veteran's claim for service connection on a direct incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran's cataracts, epiretinal membranes, and drusen have not been associated with his active service.  The VA examiner did not relate the Veteran's cataracts, epiretinal membranes, and drusen to service as reflected in the September 2015 supplemental medical opinion.  Instead, the examiner stated that the Veteran's cataracts are developmental problems which are not related to his military service.  In addition, the examiner explained that drusen and epiretinal membranes are the result of the Veteran's normal aging process.  

Significantly, there is no competent and credible evidence relating any of the Veteran's current eye disabilities to his military service.  Therefore, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

The only evidence linking his current eye disabilities to his military service are his own assertions.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 
581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 
492 F.3d at 1377).  In this case, the causes of the Veteran's current eye disabilities involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's eye conditions.  The Veteran is competent to relate symptoms of his current eye disabilities that he experiences, but he is not competent to diagnose or opine on whether there is a link between the current bilateral eye disability and service because such conclusions require specific, highly specialized, medical knowledge and training regarding some unseen and complex processes of the eyes, knowledge of the various risk factors and causes of eye disorders, specific clinical testing for these eye conditions, and knowledge of likely date of onset and ranges of progression of eye disorders that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis). 

For these reasons, the Board finds that the weight of the competent and credible evidence is against a finding of a relationship between any of the Veteran's current bilateral eye disabilities and his active military service.  Although the Board is sympathetic to the Veteran's claim, for the above reasons, the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, and the appeal must be denied.  






ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


